Citation Nr: 0102499	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-20 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability.



REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from March 1966 to January 
1968.

A February 1985 RO rating decision denied service connection 
for a right knee disability.  A statement of the case sent to 
the veteran in September 1986 shows that he submitted a 
notice of disagreement in May 1985 with the February 1985 RO 
determination.  He did not perfect his appeal with the denial 
of service connection for a right knee disability by 
submitting a timely substantive appeal, VA Form 9.  

An August 1997 RO rating decision denied the veteran's 
application to reopen the claim for service connection for a 
right knee disability.  He was notified of this determination 
in August 1997 and he did not appeal.

In 1999, the veteran submitted an application to reopen the 
claim for service connection for a right knee disability.  
This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 1999 RO rating decision that determined no 
new and material evidence had been submitted to reopen this 
claim.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. § 5103) redefined VA's duty to assist the 
veteran.  In this case, there is additional VA duty to assist 
the veteran in the development of his application to reopen 
the claim for service connection for a right knee disability.

The February 1985 RO rating decision that denied service 
connection for a right knee disability and the statement of 
the case sent to the veteran in September 1986 show that 
there was evidence, including service medical records, in the 
veteran's claims folder in February 1985 that is not 
currently in the appellate record.  In 1997, the RO obtained 
copies of the veteran's service medical records and a 
representative of the Board made E-mail contact with a 
representative of the RO in January 2001 in an effort to 
obtain another claims folder of the veteran.  These efforts 
have not produced all of the relevant evidence of record in 
February 1985.  Under the circumstances, the claims folder is 
being returned to the RO in order to make additional attempts 
to locate another claims folder for the veteran.

The RO should also notify the veteran of the information 
needed to reopen his claim for service connection for a right 
knee disorder and that VA will assist him in the development 
of this evidence.  He should also be notified of any 
unsuccessful attempts to obtain information and of the action 
VA will take on his application.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
submit any copies of service medical 
records that he may have in his 
possession.

2.  The RO should conduct another search 
for additional service medical records of 
the veteran which had apparently been in 
the possession of the VA at one point, 
including a search based on alternate 
claims numbers as warranted.  This search 
should include a request to the Records 
Processing Center in St. Louis, Missouri 
or any other appropriate facilities.

3.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for a right knee condition 
since separation from service.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file.

4.  The RO should notify the veteran of 
any unsuccessfully efforts to obtain 
information, explain to him the efforts 
made to obtain the information, and 
describe to him the further action that 
VA will take with respect to his 
application to reopen the claim for 
service connection for a right knee 
disability.  The RO should also notify 
the veteran of the type of information 
needed to reopen his claim for service 
connection for a right knee disorder.

5.  After the above development, the RO 
should review the veteran's application 
to reopen the claim for service 
connection for a right knee disability.  
If action remains adverse to him, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative.  They should be afforded 
the opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




